Title: From James Madison to Alexander James Dallas, 15 July 1816
From: Madison, James
To: Dallas, Alexander James



Dear Sir 
Montpellier July 15. 1816

I have recd. your several letters of the 5. 7. 8. & 11th.  Your statement in the case of Mr. Hassler, was sanctioned & sent to the Treasy; as was the proposed purchase of a Custom-House at Boston.  Be so good as to have issued a Commission for Mr. Plumer, as Loan Officer for N.H.  The recommendations of Mr. Wentworth are very weighty; but being local, justify the preference of Mr. P. who is called for by those more in a situation to speak for the whole State; and it is a State, not local office.
The accounts from all quarters promise success to the Bank Comissrs.  If there be no hope for Mr. Jones, it is much to be wished, that some commanding character might come into view.  It will be a real disadvantage both to the Bank & the Govt. if a Presidt. should be chosen with disaffected views, or even without the entire confidence of the Treasury Dept. & the nation.
You will have noticed the return of the Macedonian.  I understand Mr. Hughs speaks unfavorably of the prospects, and of the character also of the Revolutionary party, in that quarter.  Cordial respects

James Madison

